DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/328,818 filed on February 24, 2021 in which claims 1-20 are presented for examination.

Abstract
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,”  “The present disclosure describe”,  “This disclosure relates”  “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-20 of Application No. 17/183810 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of  U.S. Patent No. 11,017,325. 
 	Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step  or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting an element and its function in claim 1 for example of the present Application  such as  “wherein the feature set comprises a feature vector representing the movement data, the sensor data, and additional data associated with one or more candidate venues” are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-13 are rejected under  35 U.S.C. 101 because Claim which is intended to embrace both product or machine and process is precluded by language of 35 USC 101, which sets forth statutory classes of invention in alternative only. Claim 1 recites both a system and a method for using that system.

8.	Claims 1-13 are also rejected under 35 U.S.C. 112, second paragraph, since claim which purports to be both machine and process is ambiguous and therefore does not particularly point out and distinctly claim subject matter of the invention. Ex parte Lyell, 17 USPQ 2d 1548. The claims are ambiguously constructed and indeterminate in scope because they purport to claim both a system and method of using the system in a single claim. Combining two separate statutory classes of invention in a single claim would raise serious questions for a manufacturer or seller of the product. Claim 1 is not sufficiently precise to provide competitors with an accurate determination of the “metes and bounds” of protection involved so that an evaluation of the possibility of infringement may be ascertained with a reasonable degree of certainty. The PTO's Manual of Patent Examination Procedure. §2173.05 (p) (“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.”); see also Robert C. Faber, Landis on Mechanics of Patent Claim Drafting.
 	Claims 2-13 are also rejected due to their dependency.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-4, 6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) being anticipated by Shim et al. (US 2013/0226857 A1).
In regard to claim 1, Shim et al. discloses a system comprising:
one or more processors ( see [0040] a module of executable code could be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices, analytics server 122 in Fig. 1 and [0022] which discloses multi-processor system , microprocessor and [0024] data processor ) and memory (database 124 in Fig. 1 and [0040] coupled to at least one of the one or more processors, the memory comprising computer executable instructions that, when executed by the at least one processor ( see [0040] a module of executable code could be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices, and claim 9), performs a method for passive visit detection, the method comprising:
receiving sensor data for a mobile device, wherein the sensor data comprises at least movement data for the mobile device and network data for a venue (see at least [0041] discloses the clustering and analysis module 202 takes raw location data and sensor data as input and detects when a user has visited a place, and how a user transitions from one place to another place, [0016] discloses the inference pipeline system can be coupled to a data collection system which collects and validates location data from a mobile device. Collected user information includes location data such as latitude, longitude, or altitude determinations, sensor data from, for example, compass/bearing data, accelerometer or gyroscope measurements, and other information that can be used to help identify a user's location and activity) (see also [0026], [0027], [0033], [0121]-[0123] for similar reasonings);
 	processing the sensor data to identify a feature set (see [0033] wherein sensor data reading are inputting to generate probabilities that a user has visited a place, and  [0034] discloses continuous tracking utilizing different techniques to predict the location of the user, [0035] shows different technique using location reading ordered by time stamp  passes to a temporal clustering algorithm that produces a list of location clusters, wherein each cluster consists of a number of location reading that are chronologically continuous and geographically close to each other. The existence of cluster indicates that the user  discloses location readings was relatively stationary during a certain period of time), then [0036]  disclose after a cluster is identified from a user's location readings, the place database is queried for places nearby the cluster's centroid. This search uses a large radius in hope to mitigate the noise in location data and cover all the candidate places the user may be located. A feature generation process examines each candidate place and extracts features that characterize the place. The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place, [0037] discloses to tune this inference model, a "ground truth," or process to confirm or more accurately determine place location, is created that includes multiple mappings from location readings to places. A machine learning module uses this ground truth as training and testing data set to fine tune the model) (see also [0058]-[0097] for similar reasonings);
evaluating in real time the feature set to determine whether a visit event has occurred (see at least [0033]-[0037], [0058]-[0097], [0099], [0110], [0125]).

In regard to claim 2, Shim et al. discloses detecting, by the mobile device, one or more events corresponding to the sensor data, wherein the one or more events correspond to at least one of movement events, purchase events, information delivery events and venue check-in events; and correlating the one or more events to the one or more features (see at least [0026], [0087], [0099]-[0102], [0116]-[0123]).

In regard to claim 3, Shim et al. discloses wherein the network data comprises one or more Wi-Fi signal strengths for the venue ((see at least [0026], [0087], [0099]-[0102], [0116]-[0123]).

In regard to claim 4, Shim et al. discloses wherein processing the sensor data comprises: 
parsing the sensor data to identify the one or more Wi-Fi signal strengths (see at least [0026], [0087], [0099]-[0102], [0116]-[0123]); using a statistical model to evaluate the identified one or more Wi-Fi signal strengths (see at least [0026], [0087], [0099]-[0102], [0116]-[0123]); and
generating, by the statistical model, at least a portion of the feature set (see at least [0026], [0087], [0099]-[0102], [0116]-[0123])

In regard to claim 6, Shim et al. discloses observing a second set of network signals at a second time; and comparing the first set of network signals to the second set of network signals to determine an estimated distance traveled by the mobile device between the first time and the second time (see at least [0026], [0087], [0099]-[0102], [0116]-[0123]).

 In regard to claim 13, Shim et al. discloses wherein the system further comprises a user interface operable to receive user input comprising at least one of a data label and training data (see at least [0026], [0087], [0099]-[0102], [0116]-[0123]).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2013/0226857 A1) in view of Lee Jung Su et al. (KR 2014-0000566 A).
 	In regard to claim 5,  Shim et al. the limitations of claim 4 but does not explicitly disclose wherein evaluating the one or more Wi-Fi signal strengths comprises using the Wi-Fi signal strengths to determine a distance between the mobile device and the venue.
 	Lee Jung Su et al. discloses wherein evaluating the one or more Wi-Fi signal strengths comprises using the Wi-Fi signal strengths to determine a distance between the mobile device and the venue (see at least claims 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shim et al.. with the disclosure of Lee Jung Su et al. because such modification would provide a location-based service by inferring a location meaningful for a user.

13.	Claim 7-12, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2013/0226857 A1) in view of Milton et al. (US 2016/0019465 A1).
 	In regard to claims 7-9, Shim et al. meets the limitations of claim 1 but does not particularly disclose the limitations of claims 7-9.
 	Milton et al. discloses wherein evaluating the feature set comprises providing the feature set to a predictive model operable to detect a visit state of the mobile device for one or more venues (see Milton et al. [0027]);  wherein the predictive model is an HMM operable to determine features, in the feature sets, relevant to detecting a visit event (see Milton et al. [0027]); wherein the features determined using the HMM are used as an initialization point for an EM algorithm operable to evaluate a set of unlabeled data (see Milton et al. [0027]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shim et al. with the feature evaluation of Milton et al. because such modification would enable the merchant to analyze mobile-device location histories to characterize consumer behavior.
 	In regard to claims 10-11, the combination of Shim et al. and Milton et al. discloses wherein the predictive model is implemented on the mobile device, and the predictive model is operable to detect visit states in real time (see Milton et al. [0027]); wherein the predictive model is implemented on a remote device operable to train the predictive model using labeled data and perform big data analysis (see Milton et al. [0027]).

 	In regard to claim 12, the combination of Shim et al. and Milton et al. discloses wherein the method further comprises generating a set of observations for the sensor data, wherein the set of observations are indicative of a correlation between one or more features of the sensor data and a visit state (see Milton et al. claim 1).

 	In regard to claim 14, Shim et al. discloses a method for passive visit detection, the method comprising:
 	receiving, at a mobile device, sensor data, wherein the sensor data comprises location data for the mobile device, movement data for the mobile device, and network data for a venue (see at least [0041], [0016], [0026], [0027], [0033], [0121]-[0123);
 	processing the sensor data in real time to generate a feature set for the sensor data (see at least [0033]-[0037], [0058]-[0097])
 	(see at least [0033]-[0037], [0058]-[0097], [0099], [0110], [0125]).
Shim et al. does nor particularly disclose 
 It is well known in the art that that HMM model are used/configured to learn parameters based on validation and improve overtime to improve the overall accuracy of the process. One of ordinary skill in the art would have been motivated to use the HMM in the evaluation process for determining the status of the visit of the mobile device.
	.Milton et al. discloses the use of HMM implementation (see at least claim 1, [0027]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  of Shim et al. with the feature evaluation of Milton et al. because such modification would enable the merchant to analyze mobile-device location histories to characterize consumer behavior.

 	In regard to claim 17, Shim et al. discloses a method for passive visit detection, the method comprising:
receiving, at a computing device, sensor data, wherein the sensor data comprises location data for a mobile device, movement data for the mobile device, and network data for a venue (see at least [0041], [0016], [0026], [0027], [0033], [0121]-[0123]);
processing the sensor data to generate a feature set for the sensor data (see at least [0033]-[0037], [0058]-[0097]);
 	(see at least [0033]-[0037], [0058]-[0097], [0099], [0110], [0125]).
Shim et al. does not explicitly disclose using the feature to train a predictive model.
Milton et al. discloses the above limitation (see at least claim 1, [0031]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shim et al. with the feature evaluation of Milton et al. because such modification would enable the merchant to analyze mobile-device location histories to characterize consumer behavior.

 	In regard to claim 18, the combination of Shim et al. and Milton et al. discloses wherein the sensor data comprises a set of labeled data (see Milton et al. claim 1), and wherein the predictive model uses the set of labeled data to determine correlations between the set of labeled data and the one or more visit states (see Milton et al. [0032]).

 	In regard to claims 19-20, the combination of Shim et al. and Milton et al. discloses wherein the determined correlations are stored in one or more data stores for use with subsequent training of the predictive model (see Milton et al. claim 1); wherein an instance of the trained predictive model is transmitted to the mobile device. (see Milton et al. claim 1).

14.	Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2013/0226857 A1) in view of Milton et al. (US 2016/0019465 A1) as applied to claim 14 above and further in view of Lee Jung Su et al. (KR 2014-0000566 A).
 	In regard to claim 15, Shim et al. discloses wherein the sensor data comprises telemetry data (see at least [0016], [0027], [0035]).
 	 The combination of Shim et al. and Milton et al. does not explicitly disclose wherein evaluating the feature set comprises comparing sensor data for the first time period to sensor data for the second time period.
 	Lee Jung Su et al. discloses the above limitation (see at least claim 17).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Shim et al. and Milton et al. with the disclosure of Lee Jung Su et al. because such modification would provide a location-based service by inferring a location meaningful for a user.

 	In regard to claim 16, Milton et al.et al. discloses wherein evaluating the feature set further comprises correlating features in the feature set to one or more events, wherein the one or more events correspond to at least one of movement events, purchase events, information delivery events and venue check-in events (see claim 1 and claim 10).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US Patent No 10,078,852 discloses  location information identifies a plurality of different locations at which each of the user devices was located. From the location information, a plurality of chains of locations visited by each of a plurality of users are extracted. The online system generates one or more location pairs based on the chain of locations, where each location pair includes a first location and a second location to which there is a high probability a user will travel if the user is located at the first location. The location pairs are used for a variety of applications, such as for advertising to users based on locations and for providing insights into the movements of users. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661